The court, having at this term, heard counsel, on a rehearing,
Porter, J.
delivered the opinion of the court. An application has been made lor a re-hearing in this case, and the counsel opposed to it has been heard. The only question is that of costs, the payment of which to the plaintiff depends on his having proved an amicable demand, the evidence establishes it was made, and the parish court erred in not giving judgment jor them against the defendant.
M'Caleb for the plaintiifj Preston for the defendant,
It is therefore ordered, adjudged arid de. creed, that the judgment of the parish conr< |je annulled, avoided and reversed, and that the plaintiiT do recover of ti» defendant ihc sum of $195 50, with costs in both courts.